DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted September 7, 2021, has been received.  The amendment of claims 1-12, is acknowledged.  Claims 15-19 remain withdrawn. Applicant's arguments have been fully considered but they are not persuasive. 
Regarding applicant’s arguments beginning on page 15 of the remarks, directed to the differences of Suzuki from the claimed invention, asserting the circulation of Suzuki does not for supplying liquid to an external unit, it is noted that an “external unit” is interpreted broadly as anything outside of the ejection head and the piezoelectric element of Suzuki does circulate liquid by expelling liquid externally from the pressure chamber.  Regarding applicant’s arguments directed to the application of voltage, asserting that the voltage change in Suzuki does not apply because the amount of voltage change is different; and the period length is not different.  The second period as set forth in the rejection of claim 4 included the period of P2 with P3 as the total second period which has a cumulative duration greater than 2 microseconds and passes through the first voltage.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0219313 (“Suzuki”).
Claim 1
Suzuki discloses a driving method of a liquid feeding apparatus including a liquid chamber configured to store a liquid (chamber 424), and a driving element provided in the liquid chamber and configured to circulate a liquid stored in the liquid chamber to an external unit by expanding and contracting a capacity of the liquid chamber along with application of a voltage (piezoelectric element 43), the method comprising: controlling the voltage applied to the driving element in such a way as to repeat a first period in which the voltage is changed from a first voltage to a second voltage (Fig. 6, period P1) and a second period which is a longer period than the first period and in which the voltage is changed from the second voltage to the first voltage (Fig. 6, period P2 with P3); and controlling the voltage applied to the driving element such that an inflection point is provided in each predetermined interval during the first period based on a Helmholtz vibration period unique to the liquid feeding apparatus (paragraphs [0100-0101]).  

Claim 3
Suzuki discloses the driving method according to claim 1, wherein the predetermined interval falls within a range from (1/2 - 1/8) x Th to (1/2 + 1/4) x Th where Th is the Helmholtz vibration period unique to the liquid feeding apparatus (Suzuki, paragraph [0103], 0.375*5 to 0.75*5 includes the range of 2 microseconds).  

Claim 4
Suzuki discloses the driving method according to claim 1, wherein - 50 -10195045US01 the second period includes: a retention period in which the voltage applied to the driving element is retained at the second voltage; and a period in which the voltage applied to the driving element is changed from the second voltage to the first voltage (Suzuki, Fig. 6, periods P2 and P3 provide hold at voltage and returning to the first voltage).  

Claim 5
Suzuki discloses the driving method according to claim 4, wherein the retention period falls within a range from (1/4 - 1/8) x Th to (10 + 1/8) x Th where Th is the Helmholtz vibration period unique to the liquid feeding apparatus (Suzuki, Fig. 6, paragraph [0103], 0.375*5 to 0.75*5 includes the range of 2 microseconds).  

Claim 6
Suzuki discloses the driving method according to claim 1, wherein the second voltage is higher than the first voltage, the first period corresponds to a period of expansion of the capacity of the liquid chamber, and the second period corresponds to a period of contraction of the capacity of the liquid chamber (Suzuki, Fig. 6).  

Claim 8
Suzuki discloses the driving method according to claim 1, wherein the first voltage is higher than the second voltage, the first period corresponds to a period of contraction of the capacity of the liquid chamber, and the second period corresponds to a period of expansion of the capacity of the liquid chamber (Suzuki, Fig. 6).   

Claim 10
Suzuki discloses the driving method according to claim 1, wherein a time of the second period is in a range from equal to or above 3 times to equal to or below 100 times a time of the first period (Suzuki, Fig. 6).  

Claim 11
Suzuki discloses the driving method according to claim 1, wherein the voltage applied to the driving element in the second period is controlled in such a way as to change the capacity of the liquid chamber while repeating increases and decreases within a period in a range from (1/4 - 1/8) x Th to (1/2 + 1/8) x Th where Th is the Helmholtz vibration period unique to the liquid feeding apparatus (Suzuki, Fig. 6, paragraph [0103], 0.375*5 to 0.75*5 includes the range of 2 microseconds).   

Claim 12
Suzuki discloses the driving method according to claim 1, wherein the Helmholtz vibration period unique to the liquid feeding apparatus is equal to or below 25 µsec (Suzuki, paragraph [0103], 8 µsec).  

Claim 13
Suzuki discloses the driving method according to claim 1, wherein the driving element is an actuator including: a thin-film piezoelectric body; electrodes used to apply a voltage to the thin-film piezoelectric body; and a diaphragm configured to change the capacity of the liquid Suzuki, Fig. 2A).  

Claim 14
Suzuki discloses the driving method according to claim 1, wherein the liquid chamber includes: an ejection port to eject the stored liquid to outside; and an energy generation element configured to generate energy to be used to eject the liquid from the ejection port (Suzuki, Fig. 2A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0219313 (“Suzuki”) in view of U.S. Patent Pub. 2015/0099059 (“Harjee”).
Claim 2
Suzuki discloses the driving method according to claim 1 wherein the first period includes: a period in which the voltage applied to the driving element is changed from the first voltage at a predetermined gradient (Fig. 6, difference of VB to VH).
Suzuki does not appear to explicitly disclose a period in which the voltage applied the driving element is changed at an absolute value of a gradient less than an absolute value of the predetermined gradient.  
Harjee discloses a pulse period which includes multiple levels per pulse including a smaller gradient (paragraph [0149, Fig. 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a period in which the voltage applied the driving element is changed at an absolute value of a gradient smaller than an absolute value of the predetermined gradient, as disclosed by Harjee, into the method of Suzuki, for the purpose of providing minor droplet volume variations (Harjee, paragraph [0149]).

Claim 7
Suzuki discloses the driving method according to claim 6.
Suzuki does not appear to explicitly disclose wherein the second voltage is a maximum voltage to be applied to the driving element, in a case in which the first period includes one inflection point, a voltage at the inflection point has a value from 0.40 times to 0.95 times as high as the second voltage, and in a case in which the first period includes two inflection points, a voltage at a first inflection point has a value from 0.20 times to 0.475 times as high as the second voltage and a voltage at a second inflection point has a value from 0.70 times to 0.975 times as high as the second voltage.  
Harjee discloses a pulse period which includes multiple levels per pulse including a smaller gradient (paragraph [0149, Fig. 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a pulse period which includes multiple levels per pulse including a smaller gradient, as disclosed by Harjee, into the method of Suzuki, such that wherein the second voltage is a maximum voltage to be applied to the driving element, in a Harjee, paragraph [0149]).


Claim 9
Suzuki discloses the driving method according to claim 8.
Suzuki does not appear to explicitly disclose wherein the first voltage is a maximum voltage to be applied to the driving element, in a case where the first period includes one inflection point, a voltage at the inflection point has a value from 0.05 times to 0.6 times as large as the first voltage, and in a case in which the first period includes two inflection points, a voltage at a first inflection point has a value from 0.525 times to 0.8 times as large as the first voltage and a voltage at a second inflection point has a value from 0.025 times to 0.3 times as high as the first voltage.  
Harjee discloses a pulse period which includes multiple levels per pulse including a smaller gradient (paragraph [0149, Fig. 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a pulse period which includes multiple levels per pulse including a smaller gradient, as disclosed by Harjee, into the method of Suzuki, wherein the first voltage is a maximum voltage to be applied to the driving element, in a case where the first period includes one inflection point, a voltage at the inflection point has a value Harjee, paragraph [0149]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853